Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 
Applicants’ Amendment
As requested, Applicants’ after final amendment filed 7/6/2021 has been entered.  Claim 1 has been amended, claims 10, 11 (limitation newly amended into claim 1), 12, 13, 15, 22, 23, 24 (limitation newly amended into claim 1), 29, 36-42 have been cancelled.
Claims 1-9, 14, 16-21, 25-28, 30-35 and 43-46 are pending.

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 7/16/2020 was acknowledged.
Claims 1-9, 14, 16-21, 25-28, 30-35 and 43-46 are pending.  Claims 30-35 and 43, drawn to a system comprising an electronic processor to remove poor quality raw sequence reads, mapping/aligning the reads and analyzing the coding regions of interest are withdrawn from invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/2020. (Examiner note-Applicants have elected the method claims, and have not amended the product claims in prosecution).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-9, 14, 16-21, 25-28, 44-46 drawn to a method of determining the presence of a variant in a subject through alignment of quality reads of a region of interest, are currently under examination.

Priority
This application filed 9/22/2017 is a national stage filing of PCT/US16/24319 filed 3/25/2016 which claims benefit to US provisional applications 62/253908 filed 11/11/2015 and 62/138620 filed 3/26/2015.
No comment has been regarding the priority summary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim analysis
Claim 1 has been amended and still is generally directed to a method of determining the presence of a variant in a subject through alignment of quality reads of a region of interest.  More specifically, claim 1 has been amended to incorporate limitations of claims 11 and 24 as wherein clauses for the source coming from a subject and the subject being suspected of being at risk for cancer which were limitations previously considered, and still provides instructional data analysis steps directed to a obtaining raw sequencing data and subjecting the read data to filtering out low quality reads, trimming non-reference sequences and mapping the resulting read to a reference sequence, where additional read data can be used to align or re-align if necessary and duplicates are removed if present to provide read data that is analyzed for possible variants in a gene/locus/allele/sequence of interest. The steps provide obtaining raw sequence read data of any quality, removing the low quality reads and removing the sequences that do not represent the subjects genome such as adaptors or barcodes that may have been introduced as part of the sequencing process (however there is no requirement or steps of obtaining the raw data on the sequence data that is required of the claims where such steps are specifically necessary).  As amended, the claims require using mapped reads to create a sequence file and using a re-aligned sequence file to identify variants in region of interest.  
Dependent claims set forth that the raw sequence data is obtained by a sequencing reaction or using amplification techniques, while other dependent claims set forth further embodiments for how the steps of analysis are to be performed or a description of the read data 
In review of the specification, literal support for ‘suspect*’ is found three times, twice consistent with claim limitation of 24 now amended into claim 1, and the third in [0045] which teaches:
“As used herein, the term "subject" refers to a mammal, such as a human, but can also be another animal such as a domestic animal (e.g., a dog, cat, or the like), a farm animal (e.g., a WO 2016/154584PCT/US2016/024319cow, a sheep, a pig, a horse, or the like) or a laboratory animal (e.g., a monkey, a rat, a mouse, a rabbit, a guinea pig, or the like). The term "patient" refers to a "subject" who possesses, or is suspected to possess, a genetic polymorphism of interest.” 

The first step requires obtaining raw sequence reads, but does not require that the raw data necessarily have a variant correlated to cancer, but only it may be suspected to be present.  In view of the guidance of the specification and the art of record, the steps of analysis required of the claims do not appear to rely on any specific source, and that variations identified in a subject as compared to a reference can be performed for any subject to identify a variation or allele that may be present.  That is suggesting that the subject is suspected of having cancer does not materially affect the analysis steps recited in the claim, nor does it appear to affect the outcome since the comparison is between a subject and a reference and would identify any difference between the two, and a difference would not necessarily represent a variant correlated with cancer.  With respect to the second wherein clause that the raw data was obtained from a sample that was extracted from a subject, this is an implied limitation that was originally considered and appears for claim 1 to simply indicate the source of the sequence data, not necessarily a physical step.

For step 2A of the 101 analysis, the judicial exception of the claims are the steps of a)-k) where raw sequence data is assessed and analyzed relative to a reference gene of interest to determine if variants/differences exist between a reference and the raw sequence data representing reads of the gene of interest.  In review of the specification, no new methodology for the steps is provided and it appears that the steps would be practiced with known analysis tools.  See for example at [0079] which teaches that:  “Local realignment is important for insertion and deletion sensitivity. While the modified Smith-Waterman alignment is a standard utility for alignments, it is computational - 21 - WO 2016/154584PCT/US2016/024319intensive. In the methods provided herein, a modified Smith-Waterman local realign is used which limits the realignment to regions of interest, e.g., a few selected genes of interest (e.g., BRCA1 and BRCA2 genes). This modification decreases the computational duration of the realigner target creation and local realign steps. This also leads to quicker and more efficient system as run times can be reduced” and at [0081] which teaches that  concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case there is no requirement to the amount or complexity of the raw sequence data obtained in the first step, and broadly encompasses analysis of a few sequence reads for quality and non-reference sequences, and comparing the resulting read sequence to a reference to identify possible variations in the read data.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and result only in providing a report of the analysis that was performed.  The steps of claim 2 for obtaining sequence information that is subsequently analyzed in the method of claim 1 appears to be a broad step of obtaining sequence 
For step 2B of the 101 analysis, claim 1 as the only independent claims recites no additional elements and are found to be the steps of obtaining sequence data and analysis thereof.  As such, the claims do not provide for any additional element to consider under step 2B.  Given this breadth, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  To the extent that dependent claims like that provided in claim 2, set forth embodiments that raw sequence data is obtained by sequencing reactions or with use of amplification, review of the specification appears to support that these methods are not new and there is no evidence that they provide for anything more than sequence data.  A review of the art of record, for example Chen et al and Heiden et al., indicate that these appear to be conventional methods used for obtaining genomic material and sequence reads, and even for some of the data processing steps when using specific sequencing technologies for assessing quality of the base read and barcode sequences that may be present in the raw sequence data.

Based upon an analysis with respect to the claim as a whole, claims 1-9, 14, 16-21, 25-28, 44-46 do not recite something significantly different than a judicial exception.   Claims 1-9, 14, 16-21, 25-28, 44-46 are directed towards a method of receiving sequence data and comparing the data to identify possible variants in the read data of the sequences.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Response to Applicant’s arguments
Applicants provide a summary of the claim amendments and provide a citation of the relevant cases for an overview for the requirements of 101 noting Mayo, Myriad and the Alice decisions for the two step analysis process for patent eligibility.
Applicants argue that the claims are not directed to a judicial exception and that it provides a practical application, and that as a whole the claims solve a technical problem for patients that are suspected of having cancer.  Applicants argue that the claims provide an improved method of processing high throughput sequencing data noting the results of the 
As analyzed above, the steps are considered instructional steps use for the analysis of read data.  Unlike the fact pattern in Diamond v Diehr that provides for an improvement in the resulting product in practicing the method, the present claims appear directed to instructions of analyzing data in a step wise fashion.  As analyzed above, the steps broadly provide for any source of raw data and does not appear to require high throughput data.  Further, the steps recite and imply the existence and thus removal of ‘low quality reads’ and removing ‘adapter and/or molecular identification (MID) sequences’, but this is not a requirement of the raw data or a necessary outcome of ‘using a nucleic acid sequencer to generate raw sequence data’ as provided in claim 2.  Importantly, unlike Diehr which resulted in an improved product, the present claims result in a summary of the analysis of alignment of a sequence from a subject as compared to a reference, not a better means of identifying cancer related variants in a subject.
Applicants argue that the presence of a mental process does not mean the claim is directed an abstract idea, noting the guidance found in Thales v. US and Example 41 of the USPTO guidance.  Applicant’s claim amendments and arguments have been fully considered, but not found persuasive.
Unlike the claims of Thales which provide for evaluation of sensor information and provided an improved system and method of measuring movement, the present claims do not require any unique devices or systems, nor does it integrate the analysis steps into the machine/sensor process itself.  Here the claims provide receiving raw sequence data, and dependent claims provide for a physical step of obtaining the read data, but subsequent to receiving the data only analyze the data without integrating it into any process.  Here, the method 
	With respect to the application of analyzing a subject suspected to have cancer, while genetics can be considered under the umbrella of medicine, the present invention is not directed to an improvement in medicine, but rather in analyzing read data that may or may not be relevant to medical decisions.  Even if or when a variant is identified, there is no indication that an improvement has been accomplished.  The dependent claims set forth the region of interest is the BRCA 1 and BRACA 2 genes, however these variants appear to have been known and not new or novel to the process presently claimed.  For dependent claims, the use of BWA or Smith-Waterman provide for known conventional computer analysis tools for sequence alignment and analysis of possible differences/variants, and do not as a whole appear to provide for significantly more beyond a means to align sequences.  Given the evidence of record for the steps of sequence alignment and analysis as broadly set forth, there does not appear to be an improvement in comparing reads given the broad nature of the steps.  Further, even using potentially stringent alignment tools (‘potential’ because the tools are subject to user settings) providing a strict alignment of two sequences does not appear to provide for better ‘analyzing’ step for the identification of a variant as any homology/alignment comparison would appear to suffice.  Therefore, for the reasons above and of record, the rejection is maintained.


Conclusion
No claim is allowed.
As noted previously, the closest art of record is Chen et al., Heiden et al and University of Rochester (WO 2014/152990 A1, University of Rochester) who together discloses methodology and system for determining the presence of a variant in one or more genes in a subject comprising:
(a)    obtaining raw sequencing data pertaining to the subject from a nucleic acid sequencer; (b)    removing low quality reads from the raw sequencing data that fail a quality filter;
(c)    trimming adapter and/or molecular identification (MID) sequences from the filtered raw sequencing data;
(d)    mapping the filtered raw sequencing data to a genomic reference sequence to generate mapped reads;
(e)    sorting and indexing the mapped reads;

(g)    creating re-aligner targets; and 
(j) analyzing coding regions of interest; and
(i) generating a report that identifies whether the variant is present based on the analysis;
However they do not provide or specifically disclose the method steps as a whole for:
(h)    performing local alignment of the processed sequence file to generate a re-aligned sequence file; or the necessity for (i)  removing duplicate reads from the re-aligned sequence file as part of the analysis.  To the contrary, the art appears to support that all the quality reads would be used in analysis, and that alignment/re-alignment would be performed in the context of other sequence data not necessarily the necessity of aligning the original data anew.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Joseph Woitach/            Primary Examiner, Art Unit 1631